Citation Nr: 1612190	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-46 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including degenerative joint disease of the right hip, and including as due to service-connected right knee disability.

2.  Entitlement to an increased rating for residuals of a right knee injury with a history of traumatic arthritis (right knee disability), evaluated as 10 percent disabling prior to June 8, 2007, as 100 percent disabling from June 8 to August 21, 2007, and as 10 percent disabling from September 1, 2007.

3.  Entitlement to an extension of a temporary total rating for convalescence based on right knee surgery beyond August 31, 2007, to include if the Veteran should been paid at the temporary rate for three months instead of two and whether payment should have commenced prior to July 1, 2007.

4.  Entitlement to a total rating based upon individual unemployabililty due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to March 1961.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted a temporary total evaluation of 100 percent from June 8 to August 31, 2007, based on surgical or other treatment necessitating convalescence due to right knee disability, and a 10 percent rating for the right knee disability from September 1, 2007.  Service connection for degenerative joint disease of the right hip was also denied.  At that time, the RO proposed to reduce the rating assigned for right knee disability to a noncompensable evaluation.

A July 2008 rating decision of the VA RO in Winston-Salem, North Carolina, declined to reduce the rating for the Veteran's right knee disability, and continued the assigned 10 percent rating.  Jurisdiction of his case is in the Winston-Salem RO.

In August 2011, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In December 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for additional development.  

The issues of entitlement to service connection for a right hip disability, an increased rating for right knee disability, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran underwent surgery for his service-connected right knee disability on June 8, 2007, and was awarded a temporary total rating based on convalescence, effective from June 8, 2007 through August 31, 2007; with payment starting on July 1, 2007.

2.  There was no need for convalescence after August 31, 2007.



CONCLUSIONS OF LAW

1.  The criteria for commencement of payment of a temporary total convalescent rating from June 8, 2007 to June 30, 2007 (prior to July 1, 2007) are not met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 4.30 (2014).

2.  The criteria for payment of a temporary total convalescent rating beyond August 31, 2007 are not met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 4.30 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In a December 2011 letter, the Veteran was provided with requisite VCAA notice.

VA has also satisfied its duty to assist the Veteran.  All VA and non VA treatment and surgical records related to the Veteran's service-connected right knee disability have been obtained, to the extent available.  Records considered by the Social Security Administration (SSA) in its September 1996 decision that denied disability benefits were also obtained.

With respect to providing a VA examination, VA regulations governing the assignment of temporary total ratings specifically states that such a rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30(a).  

The Veteran was provided a VA examination for his knee disability in October 2007.  The record includes findings with regard to the Veteran's post knee surgery recovery and when he was found able to return to work.  

The Veteran also had a hearing in August 2011 that was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At that time, the issue of entitlement to an extension of a temporary total rating based on convalescence beyond August 31, 2007 was not certified for Board consideration and, thus, was not addressed during the hearing.  However, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  There was compliance with the Board remand instructions in that a statement of the case was issued, and the Veteran perfected this appeal.

Moreover, in written statements, including in March 2008 and July 2012, the Veteran demonstrated his actual knowledge of the evidence needed to substantiate his claim for an extension of his temporary total rating for convalescence beyond August 31, 2007 to include payment for three months rather than two. 

The Board's duties to assist and notify were met. 

Contentions

The January 2008 rating decision granted a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30, effective from June 8 to August 31, 2007.  

In a March 2008 statement, the Veteran contended that the computation of his temporary total rating was erroneous and that he should have been paid for three months rather than two.  He points to the RO's February 2008 award letter advising that payment started the first day of the month following his effective date.  That date is July 1, 2007.

Further, in an undated substantive appeal apparently received in January 2012, the Veteran asserted that he was entitled to an additional eight weeks of a temporary total rating.  He noted that, on September 19, 2007, he was seen in the VA outpatient clinic due to knee pain and swelling for which pain medication was prescribed.  He was advised to follow up in eight weeks.  The Veteran maintains that, as he was still under a physician's care, he should be considered as convalescing until the physician released him to his job.  He stated that when he first returned to work after his surgery, he worked for two days and was unable to function because of the pain and swelling and was put back on convalescence by his doctor.

Analysis 

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  Such total rating will be followed by appropriate schedular evaluations.  Id.  

Total ratings are assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  Id.  

A total rating may be extended for one, two or three months beyond the initial three months for any of the bases cited above, and extensions of one or more months up to six months beyond the initial six months period may be made for surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  Id.

Entitlement to a temporary total disability rating for convalescence (TTDC) requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state; it would be proper for a later medical opinion, issued close to the time of discharge or release, to explain how long a period of convalescence would have been needed. 38 C.F.R. § 4.30(a).  Felden v. West, 11 Vet. App. 427, 430 (1998).  In Felden the Court equated "convalescence" with the temporary inability to return to work.

The Veteran seeks an extension of a temporary total rating granted after his June 8, 2007 right knee arthroscopy, partial lateral medial meniscectomy, and debridement of the hypertrophic synovium.  In a June 22, 2007 note, the Veteran's orthopedic surgeon stated that the Veteran should not return to work before August 6, 2007 and should then be on light duty until September 10, 2007, with standing and walking for no more than one hour at a time with one hour breaks for leg elevation between periods of standing and walking.

A September 19, 2007 VA surgical orthopedic note shows that the Veteran was seen because he was having some pain and swelling of the more lateral aspect of his right knee that recently underwent arthroscopic surgery.  He was "doing fine" otherwise and was "quite happy with his knee."  The record shows that the Veteran "has been cleared for duty" by his orthopedic surgeon and wanted some more pain medication and a refill on his Levitra.  Vicodin was issued.  

The Veteran had full range of right knee motion, good stability, and only a very mild effusion present.  The physician-examiner found no other abnormality other than that the Veteran had some numbness over the distribution of the infrapatellar branch of the sural nerve.  He was advised to return to that clinic in about eight weeks.  

Contrary to the Veteran's contentions, the September 19, 2007 record is devoid of any mention of his need for further convalescence.  In fact, it shows he was doing fine, other than some knee pain and mild effusion, and reiterates that he was cleared to return to work by his treating physician.

There is no additional evidence, other than the Veteran's report, indicating convalescence was needed beyond August 31, 2007.  The Veteran has subsequently reported that his physician did extend his convalescence, but the treatment records contradict this report; and the Veteran did not report this history at the October 2007 examination.  His more recent report is less probative than the contemporaneous record, including his statements made during treatment and evaluation.

In October 2007, the VA examiner reported that the Veteran's gait and posture were normal.  His surgical scars had hyperpigmentation with no signs of tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, and abnormal textures.  The Veteran had full range of right knee motion with no evidence of pain on motion.  There was no evidence of edema, effusion, weakness, tenderness, redness, heat, or subluxation or guarding of movement.  

A November 26, 2007 orthopedic surgery follow up note indicates that the Veteran reported having virtually no pain his right knee since two weeks after the surgery.  This examination showed he had full range of knee motion, with no instability, swelling, or tenderness.

The record reveals that the Veteran required a period of convalescence after his June 8, 2007 right knee surgery that his orthopedic surgeon extended to August 6, 2007, after which the Veteran was cleared to return to work, albeit with limitations.  The temporary total evaluation was assigned to August 31, 2007, the end of the month in which he was able to return to work.  He was still on limited duty for about ten days in September, but was not restricted from return to work; hence he was not on convalescence.  See Felden.

The Veteran contends that he should have been paid at the temporary total rate for three months instead of two and points to the RO's February 2008 award letter.  The letter advised that he was awarded a temporary total rating for convalescence from June 8, 2007 to August 31, 2007.  Payment started July 1, 2007; the first day of the month following entitlement to the convalescence rating.

While the effective date of the temporary total convalescent rating is June 8, 2007, payment of monetary benefits, including under 38 C.F.R. § 4.30, may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  Here, the award became effective in June 2007; and by law payment could not commence until the first day of the following month.  The law, not the evidence, governs the outcome of this aspect of the claim, and as a matter of law, payment may not commence for the period prior to July 1, 2007.  Therefore, to this extent, the claim is denied.  See Sabonis v. Brown, 6 Vet.App. 426 (1994

Further, the preponderance of the evidence is against extension of the temporary total rating beyond August 31, 2007.  Reasonable doubt does not arise and the appeal must be denied. 


ORDER


Entitlement to payment of a temporary total convalescent rating for the period from June 8, 2007 to June 30, 2007 (prior to July 1, 2007), is denied.

Entitlement to an extension of a temporary total rating for convalescence beyond August 31, 2007 is denied. 


REMAND

The Veteran underwent VA examination of his right knee in January 2012.  He reported knee flare-ups.  Range of motion of the right knee was normal.  The examiner did not; however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to flare-ups.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As to the Veteran's service connection claim for a right hip disability, there is some uncertainty as to whether he has a current disability.  An October 2007 VA examiner diagnosed a right groin strain due to years of abnormal gait due to right knee disability but the opinion was based on an inaccurate history as records showed a right mid-shaft femur fracture prior to service.  

The Board's August 2011 remand was to obtain a medical opinion as to whether a right hip disability clearly and unmistakably existed prior to service and was not aggravated, if not, did a current disability have it onset during active service or was it proximately due to service-connected right knee disability.

The January 2012 VA examiner diagnosed unequal leg lengths, acquired, with intermittent groin strain status post intramedullary rod and traction for femur fracture.  The examiner noted that X-rays showed that the Veteran had osteopenia, likely related to the femur fracture and not caused or exacerbated by the service-connected right knee disability.  The examiner did not provide any reasons for her opinion and the Board cannot rely on this opinion.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

In a June 2013 addendum, another examiner reviewed the Veteran's medical records and opined that it was less likely than not that the Veteran's right hip disability was caused by or related to active service.  The examiner noted that the Veteran had a right knee disability prior to entering service and that there was no evidence that the right hip condition occurred prior to service and was aggravated by military service.  The examiner's reasoning did not address if the right hip disability was aggravated by service-connected right knee disability.

However, VA orthopedic surgery clinic records, dated between 2012 and 2013, reveal that an orthopedic surgeon considered the Veteran's complaints of right hip pain but found no abnormality.  In July 2012, the Veteran was advised an X-ray of his hip was normal.  In October 2012, he gave a history of breaking his hip as a child and receiving intramedullary rodding.  Examination revealed tenderness over the trochanteric right and crease of the pelvis anteriorly with no abnormality.  A comparison of x-rays taken in 2007 and 2012 were essentially within normal limits.  

A January 2013 surgical orthopedic clinic note describes complaint of right hip pain and that the surgeon could not find anything wrong.  Results of a computed tomography (CT) were totally normal, as were X-rays.  The Veteran had tenderness over the posterior aspect of the trochanter.  In May 2013, it was noted that a February 2013 bone scan was essentially within normal limits.  

Given these findings, a new opinion is needed as to whether the previous diagnoses of a current hip disability were made in error.

The Board will defer consideration of the Veteran's TDIU claim, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion as to whether there is any additional functional limitation of the right knee in terms of the degree of additional limitation due to flare-ups.

a. The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.  The examiner should note the Veteran's reports of additional limitation during flare-ups.

b. If the January 2012 examiner is unavailable, or unable to provide the needed opinion; the Veteran should be scheduled for a VA examination and thereafter an opinion should be proffered.

c. If the examiner is unable to answer these questions, the examiner should state whether the inability is due to the limits of medical knowledge in general; the limits of the examiner's medical knowledge; or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

2. Refer the Veteran's claims file and a copy of this remand to a VA physician.  The examiner should review the claims file and provide an opinion as to the following:

a. Does the Veteran have a current right hip disability (any such disability diagnosed at any time since 2007)?

b. If not, were previous diagnoses of a right hip disability made in error.

c. If there is a current right hip disability, is it as likely as not that the disability is the result of a disease or injury in active service, had its onset in such service, or is proximately due to residuals of right knee injury with a history traumatic arthritis?

d. If not, is it at least as likely as not aggravated by service-connected right knee disability? 

The examiner should note that VA will not concede aggravation unless there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of right hip disability prior to aggravation.

e. The examiner must provide reasons for each opinion.

f. The Veteran is competent to report symptoms and observable history.

g. The examiner should state whether the Veteran's reports, if accepted, would be sufficient to link a current right hip disability to a disease or injury in service or to the right knee disability; and whether there is any medical reason for rejecting his reports.

h. If the examiner is unable to provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of medical knowledge in general; the limits of the examiner's medical knowledge; or there is additional evidence, which if obtained, would permit the needed opinion to be provided.


3. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


